Per curiam.
This disciplinary matter is before the Court on the report and recommendation of special master, C. Deen Strickland, who recommends accepting the petition for voluntary discipline which was filed by Respondent Richard R. Buckley, Jr. (State Bar No. 092905) after the filing of a formal complaint, see Bar Rule 4-227 (c), and who further recommends suspending Buckley for four months for bis admitted violations of Rules 1.3, 1.4 and 1.16 of the Georgia Rules of Professional Conduct, see Bar Rule 4-102 (d). Although the maximum sanction for a Rule 1.3 violation is disbarment, we agree that a four-month suspension is an appropriate discipline in this case.
*662Decided October 1, 2012.
Paula J. Frederick, General Counsel State Bar, A. M. Christina Petrig, Assistant General Counsel State Bar, for State Bar of Georgia.
The record reflects that in June 2010 a client, who was a resident of Ohio, paid $750 to retain Buckley in connection with a change of custody action regarding her 15-year-old son. Buckley, who was admitted to the State Bar of Georgia in 1985, performed some work on the case, but he had significant concerns about initiating the action and expressed those concerns to his client in the beginning of July. Although the client attempted to contact Buckley by telephone throughout the remainder of July and into August, Buckley failed to return her calls or otherwise advise her of the status of her legal matter. In August 2010, the client terminated Buckley’s representation and requested the return of her file and retainer. Buckley did not return her file, however, because he felt that he had earned his retainer and had a lien on her file. Nevertheless in February 2012, he provided the client a refund in the amount of $850 and sent her file to her.
By these actions, Buckley clearly violated Rules 1.3, 1.4 and 1.16 (d). In mitigation, we find that Buckley has given the client a full refund of her fee, with interest, and has returned her file to her. Further, we note that, at the relevant time, Buckley was suffering with several health problems which affected his ability to practice law but which he has since taken successful steps to control through the Lawyers’Assistance Program. In aggravation we note, as did the State Bar, that Buckley has substantial experience in the practice of law and that he has prior discipline consisting of three confidential letters of admonition issued in 2003 and 2011, all of which involved similar conduct of failing to communicate with clients and failing to act promptly on client matters.
After reviewing the record, we agree with the special master’s recommendation, and we accept the petition for voluntary discipline. Accordingly, we hereby order that Richard R. Buckley, Jr., be suspended from the practice of law for four months, effective as of the date of this opinion. He is reminded of his duties under Bar Rule 4-219 (c).

Petition for voluntary discipline accepted. Four-month suspension.


All the Justices concur.